

Exhibit 10.4 – Unsecured Note Payable to Audit Prep Services, LLC


NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO, OR
FOR THE ACCOUNT OR BENEFIT OF, A U.S. PERSON EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE AND FOREIGN
SECURITIES LAWS. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION
S UNDER THE 1933 ACT.
December 1, 2015 (the “Issue Date”)
US $111,901.00
12% UNSECURED NOTE

1. General

FOR VALUE RECEIVED, bBOOTH, INC. (the “Issuer”) promises to pay to Audit Prep
Services LLC, of 8605 Santa Monica Boulevard, #36640 Los Angeles, California
90069, mpsomas@auditprep.com (the “Holder”), the principal sum of ONE HUNDRED
ELEVEN THOUSAND NINE HUNDRED ONE DOLLARS ($111,901.00) in lawful currency of the
United States (the “Principal Amount”) on April 1, 2017 (the “Maturity Date”).
The Company may prepay any portion of the Principal Amount without the prior
written consent of the Holder subject to the prepayment terms and conditions set
out in Section 7.
1.1                          This unsecured note (this “Note”) is interest
bearing at the rate of twelve percent (12%) per annum, and may be assignable by
Holder without the prior consent of the Issuer.

2. Definitions

2.1                          For the purposes hereof, in addition to the terms
defined elsewhere in this Note: (i) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Subscription Agreement, and
(ii) the following terms shall have the following meanings:

(a) “Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday in the United States or a day on which banking
institutions in the State of California are authorized or required by law or
other government action to close;

(b) “Person” means any individual, sole proprietorship, limited or unlimited
liability corporation, partnership, unincorporated association, unincorporated
syndicate, unincorporated organization, body corporate, joint venture, trust,
pension fund, union, governmental authority, and a natural person including in
such person’s capacity as trustee, heir, beneficiary, executor, administrator or
other legal representative;

--------------------------------------------------------------------------------

- 2 -

3. Repayment

3.1                          Payment of this Note (less any tax required to be
withheld by the Issuer) shall be paid to the Holder by the Issuer by certified
check or by such other method as may be mutually agreed to by the Holder and the
Issuer from time to time.

4. Prepayment

4.1                          Subject to the prepayment terms and conditions set
out in this Section 4, the Issuer may, at its option, at any time prior to the
Maturity Date, upon ten calendar days prior written notice to the Holder (a
“Prepayment Notice”), prepay any portion of the Principal Amount, and accrued
interest thereon, without the prior written consent of the Holder.
4.2                          The Prepayment Notice shall set forth the date on
which prepayment is to occur, such date being no earlier than ten calendar days
after the date of the Prepayment Notice and no later than the Maturity Date (in
any case, the “Prepayment Date”), and shall set forth that portion of the
Principal Amount to be prepaid, along with the calculated accrued interest
thereon through and including the Prepayment Date (the “Prepayment Amount”).
4.3                          The Prepayment Amount (less any tax required to be
withheld by the Issuer) shall be paid to the Holder by the Issuer by certified
check or such other method as may be mutually agreed to by the Holder and the
Issuer from time to time. The mailing of such check, or payment by other means,
by the Issuer on or before the Prepayment Date shall be deemed to be payment on
the Prepayment Date unless the check is not paid upon presentation, or payment
by such other means as may be mutually agreed to by the Holder and the Issuer is
not received prior to the Prepayment Date.
4.4                          At any time after a Prepayment Notice is given, the
Issuer shall have the right to deliver to the Holder, or to such other Person as
may be directed by the Holder, the Prepayment Amount. Upon the delivery of the
Prepayment Amount to the Holder being made, or upon the Prepayment Date,
whichever is later, the Note shall be, and be deemed to be, paid and the rights
of the Holder shall be limited to receiving, without interest, the amount so
deposited. Any interest allowed on such deposit shall accrue to the Issuer.

5. Event of Default

5.1                          For the purposes of this Note, the Issuer shall be
in default upon the occurrence of any one or more of the following events (each
such event being, an “Event of Default”):

(a) the Issuer defaults in the payment of any amounts owing under this Note when
due and the Issuer fails to cure such default within ten (10) Business Days
after written notice of default is sent by the Holder to the Issuer;

--------------------------------------------------------------------------------

- 3 -

(b) the Issuer defaults in the payment of any amounts due and owing under any
note or other obligation issued to any third-party when due and the Issuer fails
to cure such default within the time provided under the terms of such
third-party obligation;

(c) the Issuer files a voluntary petition in bankruptcy or is adjudicated
bankrupt or insolvent, or files any petition or answer seeking or acquiescing in
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under any present or future federal,
state or other statute, law or regulation relating to bankruptcy, insolvency or
other relief for debtors; or seeks, consents to, or acquiesces in, the
appointment of any trustee, receiver or liquidator of the Issuer;

(d) a court of competent jurisdiction enters an order, judgment or decree
approving a petition filed against the Issuer seeking any reorganization,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, and such order, judgment or decree remains unvacated and
unstayed for an aggregate of sixty (60) Business Days (whether or not
consecutive) from the first date of entry thereof; or any trustee, receiver or
liquidator of the Issuer is appointed without the consent or acquiescence of the
Issuer and such appointment remains unvacated and unstayed for an aggregate of
sixty (60) Business Days (whether or not consecutive); or

(e) the Issuer ceases or threatens to cease to carry on its business.

5.2                          If any Event of Default occurs, subject to any cure
period, the full Principal Amount, together with interest thereon accrued to the
date of the Event of Default, shall become, at the Holder’s election,
immediately due and payable in cash.  Upon payment of the full Principal Amount,
together with accrued interest and any other amounts owing under this Note, this
Note shall promptly be surrendered to or as directed by the Issuer.  The Holder
need not provide and the Issuer hereby waives any presentment, demand, protest
or other notice of any kind, and the Holder may immediately, subject to any cure
period, enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law.  Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment of amounts owing under this Note shall have been received by
it.  No such rescission or annulment shall affect any subsequent Event of
Default or impair any right consequent thereon.

6. Notices

6.1                          Any and all notices or other communications or
deliveries to be provided by the Holder hereunder shall be in writing, addressed
to the Issuer, and delivered personally or by overnight courier service, prepaid
registered mail to: 901 Hancock Ave, Unit 308, West Hollywood, CA, USA 90069,
and by Email: jimmy@bbooth.com, Attn: Jimmy Geiskopf, or to such other physical
address or email address as the Issuer may notify the Holder of from time to
time in accordance with Section 9.2.

--------------------------------------------------------------------------------

- 4 -
6.2                          Any and all notices or other communications or
deliveries to be provided by the Issuer hereunder shall be in writing, addressed
to the Holder, and delivered personally or by overnight courier service, prepaid
registered mail AND by email to the email address of the Holder appearing in
Section 1 of this Note, or such other physical address or email address as the
Holder may notify the Issuer of from time to time in accordance with Section
9.1.
6.3                          Any notice or other communication or delivery
hereunder shall be deemed given and effective on the earliest of: (a) the date
of transmission, if such notice or communication is delivered by email
transmission prior to 5:30 p.m. (Pacific Standard Time) on a Business Day, (b)
the second Business Day following the date of mailing, if sent by overnight
courier service or prepaid registered mail; or (c) upon actual receipt by the
Party to whom such notice is required to be given.

7. Replacement of Note if Lost or Destroyed

7.1                          If this Note shall be damaged, lost, stolen or
destroyed, the Issuer may, in its discretion, execute and deliver, in exchange
and substitution for and upon cancellation of a damaged Note, or in lieu of or
in substitution for a lost, stolen or destroyed Note, a new Note for the balance
of the Principal Amount outstanding at such time.
7.2                          The Holder will bear the cost of issue of any new
Note and, in case of loss, destruction or theft, will furnish to the Issuer such
evidence of ownership and of loss, destruction or theft of the Note so lost,
destroyed or stolen as will be reasonably satisfactory to the Issuer in its
reasonable discretion.

8. Governing Law

All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada, without regard to the
principles of conflicts of law thereof.

9. Waivers

Any waiver by either the Issuer or the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of either the Issuer or the Holder, as applicable, to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.

10. Invalidity

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, and shall not invalidate the remainder of such provision or the
remaining provisions of this Note.

--------------------------------------------------------------------------------

- 5 -

11. Successors and Assigns

This Note shall be binding on the Issuer and its permitted successors and
assigns, and shall inure to the benefit of the Holder and its successors and
assigns.

12. Amendment and Waiver

Any term or provision of this Note may be amended or waived upon mutual prior
written agreement of the Issuer and the Holder.

13. Payments

All payments under this Note shall be in lawful money of the United States of
America and shall be made to the Holder. All payments shall be applied first to
accrued interest, and thereafter to the Principal Amount.

14. Interest Rate

Notwithstanding any other provision herein to the contrary, this Note is hereby
expressly limited so that the interest rate charged hereunder shall at no time
exceed the maximum rate permitted by applicable law. If, for any circumstance
whatsoever, the interest rate charged exceeds the maximum rate permitted by
applicable law, the interest rate shall be reduced to the maximum rate
permitted, and if the Holder shall have received an amount that would cause the
interest rate charged to be in excess of the maximum rate permitted, such amount
that would be excessive interest shall be applied to the reduction of the
Principal Amount and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of the Principal Amount, such excess shall
be refunded to the Issuer.

15. Titles and Subtitles

The titles and subtitles used in this Note are used for convenience only and are
not to be considered in construing or interpreting this Note.

16. Rights and Remedies

Each of the rights, remedies or options provided herein, or available at law or
in equity which may be exercised by the Holder may be exercised separately or
concurrently with any one or more other options, rights, or remedies. Such
rights, powers and remedies shall not be exhausted by any exercise thereof but
may be exercised as often as occasion therefor shall occur.  The Holder shall
not by any act of omission or commission be deemed to waive any of its rights,
powers or remedies under this Note unless such waiver is in writing and signed
by the Holder and then only to the extent specifically set forth therein. 
Failure to exercise any option, right, or remedy shall not constitute a waiver
of the right of the Holder to exercise such option, right or remedy in the event
of or with respect to any prior, subsequent or concurrent transaction or
occurrence of the same or a different kind or character.  The Holder’s
acceptance of any partial payment after the time when such payment becomes due
and payable hereunder shall not be held to establish a custom, or to waive any
of the Holder's rights to enforce prompt payment of this Note or any of the
Holder’s other rights hereunder.

--------------------------------------------------------------------------------

- 6 -

17. Next Business Day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment or other obligation shall be made on the next
succeeding Business Day.

18. Counterparts and Electronic Means

This Note may be executed in counterparts, each of which, when so executed and
delivered, will constitute an original, and all of which together will
constitute one instrument. Delivery of an executed copy of this Note by
facsimile or email transmission, or other means of electronic communication
capable of producing a printed copy, will be deemed to be execution and delivery
of an original copy of this Note as of the Issue Date.
IN WITNESS WHEREOF, the Issuer and the Holder have caused this Note to be duly
executed as of the Issue Date.


bBOOTH, INC.

Per:   /s/ Jimmy
Geiskopf                                                           
            Authorized Signatory

Name:   Jimmy Geiskopf                                 
Duly Authorized Member of the Board of Directors
Audit Prep Services, LLC
 
Per:  /s/ Michael Timothy
Psomas                                                                          
            Authorized Signatory

Name:  Michael Timothy Psomas  


